Title: From Benjamin Franklin to William Deane, 11 April 1773
From: Franklin, Benjamin
To: Deane, William


Dear Sir,
London, April 11. 1773
Miss Martin that was, now Mrs. Blacker, being about to return to Dublin, I cannot omit the Opportunity it gives me of chatting a [little] with one, whose Conversation afforded me so much pleasure and Instruction while I was there.
I know of nothing new here, worth communicating to you, unless perhaps the new Art of making Ca[rriage] W[heels,] the Fellies of one Piece bent into a Circle and sur[rounded] by a Hoop of Iron, the whole very light and strong, there being no cross’d Grain in the Wood, which [is also?] a great Saving of Timber. The Wood is first [steam]’d in the Vapour from boiling Water, and then bent by a forcible Machine, I have seen Pieces so bent of 6 Inches wide, and 3½ thick into a Circle of 4 feet diameter. These for Duration can only be exceeded by your Iron Wheels. Pray, have you compleated that ingenious Invention?
W[hat is] become of honest Mr. Kettilby? Does he go on with his Printing Schemes, or has he got into some better Employment?
Th[ey tell] us here that some Person with you has discovered a new moving Power, that may be of Use in mechanical Operations; that it consists in the Explosion of Iron Tears chill’d suddenly from the melting State in Cold Water. That Explosion I have often seen in Drops of Glass with Wonder, understanding it no more than they did in the Time of Hudibras, who makes a Simile of it, which I repeat because tis probably long since you read it,

Honour, is like that glassy Bubble,
That gives Philosophers such Trouble
Whose least part crack’d, the whole does fly, 
And Wits are crack’d to find out why. 

May I ask you if you know any thing of the Application of this Power, of which I have not at present the smallest Conception?

I have compleated my Stove, in which the Smoke of the Coal is all turn’d into Flame and operates as Fuel in heating the Room. I have us’d it all this Winter; and find it answer even beyond my Expectation. I purpose to print a little Description of its Use and Construction and shall send you a Copy.
I hope Billy and Jenny continue and will always continue as happy as when I knew them. My best Wishes attend them, being ever, with sincere Esteem, Dear Sir, Your most obedient humble servant
B F
Wm Deane Esqr
